Dewey, J.
The principal question arising in the present case is, whether an offence under the Rev. Sts. c. 127, § 2, is charged in this indictment. It charges in the terms of the statute the uttering and publishing of “ sundry false, forged and counterfeit promissory notes,” but in describing such promissory notes, it describes five bank notes of the Hamilton Bank in the State of Rhode Island, and the inquiry is, whether such uttering and publishing of forged and counterfeit bank bills of another state is a statute offence, and if so, whether it is properly charged by the description of the instruments as forged and counterfeit promissory notes ? This question has been settled in the case of Commonwealth v. Woods, also argued at the present term, in the affirmative, and for the reasons of that opinion we refer to that case, ante, 477.
The further ground of objection to this indictment, that it. charges various offences in one count, is not sustained by the fact. The indictment, as it was competent to do, charges as one offence the having in possession and uttering and publishing of several counterfeit bank bills, and a verdict of guilty may properly be rendered upon the whole charge, or upon part, as the evidence may authorize. When set forth in one count, it is however to be treated as one offence.
It is also said that there is a repugnancy and uncertainty in the allegation as to the uttering and publishing said “ bank bills,” whereas they had been originally set forth in the indictment merely as “ promissory notes.” This is true, if you confine the description to the first recital of having in possession “ sun*485dry forged and counterfeit promissory notes; ” but the indictment further proceeds to set them out as “ of the tenor following,” describing them by exact recitals, and thus showing them to >e bank notes or bills, and properly lay the foundation for the further allegation of uttering and publishing said bank bills.
Nor is there any ground for the further objection that the last of the five described notes is alleged to be different from the others, while in its recital it corresponds with two of those previously described. It would fully satisfy the terms of the allegation, that it was another and different bank bill, though of a similar form with the preceding.

Exceptions overruled.